By the Court.
We are of opinion that the plaintiffs had such an interest in the land, that they had a right to redeem. The plaintiff Rogers was in possession of the land under a contract for its purchase, which expressly stipulated that during the continuance of the contract he should remain in possession. He had a right to the occupation and enjoyment of the premises against all the world except the person with whom he made the contract of purchase, and may justly be regarded as the owner of the land, within the meaning of the statute, for the purpose of protecting his interest therein. The defendant has no rights under that person, and cannot set up any breach of the contract in defence of this suit. Non constat that the person with whom it was made will ever avail himself of such breach.
The tender was good, for, though not accepted at the time, the defendant afterwards refused to return the money, and may therefor be charged with the amount.

Decree accordingly.